NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 19-3681
                                      ___________

                               SHARON MARIE SMITH,
                                            Appellant

                                             v.

                        COMMISSIONER SOCIAL SECURITY
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                   (No. 1-17-cv-01822)
                       District Judge: Honorable John E Jones III
                      ____________________________________

             Submitted under Third Circuit L.A.R. 34.1(a) on June 29, 2020

             Before: KRAUSE, PHIPPS, and GREENBERG, Circuit Judges

                              (Opinion filed: July 10, 2020)


                                        OPINION *


KRAUSE, Circuit Judge.

       Sharon Marie Smith challenges the denial of her application for Social Security

disability benefits. Although Smith makes several challenges to the ALJ’s decision, they


       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
all distill to a single point: That decision was not supported by substantial evidence. See

Biestek v. Berryhill, 139 S. Ct. 1148, 1152 (2019). We disagree and will affirm.

       Smith primarily argues that the ALJ erred in discounting Dr Rizvi’s 2014 Residual

Functioning Capacity (RFC) assessment. We disagree. True, Dr. Rizvi found in 2014

that Smith could sit, stand, and walk for a combined total of four hours and forty-five

minutes per day, while the ALJ determined in 2016 that Smith could perform these

activities for six hours per day. But between Dr. Rizvi’s assessment and the ALJ’s

determination, Smith had received chiropractic treatment that resulted in consistent and

significant improvement to her condition. Smith’s treatment records explain the ALJ’s

deviation from Dr. Rizvi’s assessment and constitute substantial evidence supporting her

RFC determination. 1

       Smith next argues that the ALJ improperly minimized her wrist, hand, and finger

conditions. But Dr. Rizvi’s own assessment fully supports the ALJ’s determination that

these conditions were non-severe, and the ALJ limited Smith’s lifting and handling

activities in the RFC determination.

       Finally, Smith argues that the ALJ improperly discredited some of Smith’s

testimony. We cannot discern which specific portions of Smith’s testimony she believes

the ALJ failed to address; Smith seems to simply disagree with the conclusions that the

ALJ drew from the facts elicited in her testimony. To the extent Smith contends that the


       1
        Smith’s reliance on Morales v. Apfel, 225 F.3d 310, 320 (3d Cir. 2000), is
misplaced: The ALJ did not discount the 2014 RFCs based on conflicting reports by
non-treating physicians but based on Smith’s improvement with treatment post-2014.

                                             2
ALJ simply should have adopted her characterization of her symptoms as severe under

Mason v. Shalala, 994 F.2d 1058, 1067-68 (3d Cir. 1999), we conclude that the treatment

records supported the ALJ’s decision to discount that characterization.

      We are sympathetic to Smith’s chronic pain and various ailments and express no

opinion on whether we would have reached the same conclusion as the ALJ if our review

were de novo. In this posture, however, our review is limited to assessing whether the

ALJ’s decision was supported by substantial evidence, and for the reasons we have

explained, it was. We therefore will affirm.




                                               3